EXCHANGE AGREEMENT


This Exchange Agreement (“Agreement”) is made as of June 26, 2009 by and among
Quest Minerals & Mining Corp., a Utah corporation (the “Company”), and
Interstellar Holdings, LLC (the “Investor”).


R E C I T A L S


A.           From May, 2006 to June, 2007, Tarun Mendiratta and Annette Hunter
invested an aggregate of $925,313 in the Company, as set forth in Exhibit A
hereto.  The Company agreed to repay these amounts upon demand at an interest
rate of five percent (5%) per annum.  Due to mistake, inadvertence, and neglect,
the Company did not prepare written demand notes evidencing this indebtedness in
writing.  As of the date hereof, the principal balance on these evidences of
indebtedness is $920,313 and the accrued interest is $112,700.86.  On June 21,
2007, Mr. Mendiratta and Ms. Hunter assigned all right, title, and interest in
the right to repayment of this indebtedness to the Investor.


B.           From July, 2007 to December 31, 2008, the Investor invested an
aggregate of $162,098 in the Company, as set forth in Exhibit B hereto.  The
Company agreed to repay these amounts upon demand at an interest rate of five
percent (5%) per annum.  Due to mistake, inadvertence, and neglect, the Company
did not prepare written demand notes evidencing this indebtedness in
writing.  As of the date hereof, the principal balance on these evidences of
indebtedness is $162,098 and the accrued interest is $11,494.35.


C.           The Company and the Investor desire to exchange the aforementioned
evidences of indebtedness (the “Evidences of Indebtedness”) for a new
convertible promissory note (the “Note”) in the aggregate principal amount of
$1,200,000, the form of which is attached hereto as Exhibit C on the terms and
subject to the conditions set forth herein.


A G R E E M E N T


It is agreed as follows:


1.           EXCHANGE OF SECURITIES.


1.1           Exchange of Securities.  In reliance upon the representations and
warranties of the Company and the Investor contained herein and subject to the
terms and conditions set forth herein, the Investor agrees to sell, assign,
transfer and deliver to the Company, and the Company agrees to purchase from the
Investor, the Evidences of Indebtedness in exchange for the issuance of the Note
by the Company to the Investor, in the principal amount of $1,200,000.


1.2           Deliveries by Company.  Concurrently with the execution of this
Agreement, or as soon thereafter as practicable, the Company will deliver the
Note to the Investor.


 
1

--------------------------------------------------------------------------------

 
1.3           Deliveries by Investor.  By execution of this Agreement, the
Investor hereby assigns and transfers to the Company all of the Investor’s
right, title, and interest in and to the Evidences of Indebtedness.  From time
to time after the effective date of this Agreement, and without further
consideration, the Investor will execute and deliver such other instruments of
transfer and take such other actions as the Company may reasonably request in
order to facilitate the transfer to the Company of the securities intended to be
transferred hereunder.


 
2.
COVENANTS.



2.1           Information Statement.  On or before August 15, 2009, the Parent
shall file a proxy and/or statement with the SEC to amend its articles of
incorporation to change the par value of the Common Stock to $0.0001 per share.


2.2           Holding Period.  The Company agrees and stipulates that, for
purposes of Rule 144 of the Securities Act of 1933, as amended (the “Securities
Act”), the Note is deemed to have been acquired by the Investor on the original
investment dates as specified on Exhibit A, pursuant to Rule 144(d)(3)(ii) of
the Securities Act.


3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants that the following statements are true and
correct in all material respects as of the date hereof, except as expressly
qualified or modified herein.


3.1           Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Utah and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business as presently conducted and as proposed to be conducted.  
 
3.2           Validity of Transactions.  This Agreement, and each document
executed and delivered by the Company in connection with the transactions
contemplated by this Agreement, including this Agreement, have been duly
authorized, executed and delivered by the Company and is each the valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency reorganization and
moratorium laws and other laws affecting enforcement of creditor’s rights
generally and by general principles of equity.
 
3.3           Purpose of Investment.  The Company’s purpose in borrowing the
above-referenced funds was to raise funds for the general use of the Company’s
business, including payment of accrued and ongoing expenses of the Company.


3.4           No Violation.  The execution, delivery, and performance of this
Agreement has been duly authorized by the Company’s Board of Directors and will
not violate any law or any order of any court or government agency applicable to
the Company, as the case may be, or the Articles of Incorporation or Bylaws of
the Company, and will not result in any breach of or default under, or, except
as expressly provided herein, result in the creation of any encumbrance upon any
of the assets of the Company pursuant to the terms of any agreement or
instrument by which the Company or any of its assets may be bound.  No approval
of or filing with any governmental authority is required for the Company to
enter into, execute or perform this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
3.5           Securities Law Compliance.  The offer, issue, sale, and delivery
of the Note will constitute an exempted transaction under the Securities Act,
and registration of the Note under the Securities Act is not required.  
 
3.6           Resales Under Rule 144.  With a view to making available to the
Investor the benefits of Rule 144 promulgated under the 1933 Act (“Rule 144”)
and any other rule or regulation of the SEC that may at any time permit the
Investor to sell common shares issuable upon conversion of the Note (“Conversion
Shares”) to the public without registration, the Company will do all of the
following:


3.7.1                      use its commercial best efforts to make and keep
public information available, as those terms are understood and defined in Rule
144;
 
3.7.2                      take such action, including compliance with the
reporting requirements of section 13 or 15(d) of the 1934 Act, as is necessary
to enable the Investor to utilize Rule 144;
 
3.7.3                      file with the SEC in a timely manner all reports and
other documents required of the Company under the 1933 Act and the 1934 Act; and
 
3.7.4                      furnish to the Investor forthwith upon written
request:
 
(1)           a written statement by the Company as to its compliance with the
reporting requirements of Rule 144, the 1933 Act and the 1934 Act (at any time
after it has become subject to such reporting requirements);
 
(2)           a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company;
 
(3)           an opinion of the Company’s counsel that the Note and/or the
Conversion Shares may be resold in the absence of an effective registration
thereof under the Securities Act pursuant to Rule 144; and
 
(4)           such other documents as may be reasonably requested in availing
the Investor of any rule or regulation of the SEC that permits the selling of
the Note and/or the Conversion Shares without registration.


 
3

--------------------------------------------------------------------------------

 
4.           REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.


The Investor hereby represents, warrants, and covenants with the Company as
follows:


4.1           Legal Power.  The Investor has the requisite power and is
authorized to enter into this Agreement and to carry out and perform its
obligations under the terms of this Agreement.
 
4.2           Due Execution.  This Agreement has been duly authorized, executed,
and delivered by the Investor, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of the Investor.
 
4.3           Restricted Securities.
 
4.3.1                      The Investor has been advised that neither the Note
nor the Conversion Shares have been registered under the Securities Act or any
other applicable securities laws.  The Investor acknowledges that the Note is
being issued as “restricted securities” as defined by Rule 144 promulgated
pursuant to the Securities Act.  Neither the Note nor the Conversion Shares may
be resold in the absence of an effective registration thereof under the
Securities Act and applicable state securities laws unless, in the opinion of
the Company’s counsel, an applicable exemption from registration is available.
 


4.3.2                      The Investor represents that it is acquiring the
Notes for Investor’s own account, and not as nominee or agent, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.


4.3.3                      The Investor understands and acknowledges that the
Note and any Conversion Shares may bear the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.
 
 
4

--------------------------------------------------------------------------------

 
4.3.4                      Investor acknowledges that the Note and the
Conversion Shares are not liquid and are transferable only under limited
conditions.  Investor acknowledges that such securities must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available.  Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of restricted securities subject to the satisfaction of certain
conditions and that, in the future, such Rule may not be available for resale of
either the Note or any Conversion Shares.


4.3.5                      Investor is an “accredited investor” as defined under
Rule 501 under the Securities Act.


4.4           Access to Information.  The Investor represents that the Investor
has been given full and complete access to the Company for the purpose of
obtaining such information as the Investor or its qualified representative has
reasonably requested in connection with the decision to exchange for the
Note.  The Investor represents that the Investor has received and reviewed
copies of each report, registration statement, and definitive proxy statement
filed by the Company with the Securities Exchange Commission since January 1,
2007 (collectively, with all information incorporated by reference therein or
deemed to be incorporated by reference therein, the “SEC Reports”).


4.5           Investor Sophistication and Ability to Bear Risk of
Loss.  Investor acknowledges that it is able to protect its interests in
connection with the acquisition of the Note and can bear the economic risk of
investment in such securities without producing a material adverse change in
such Investor’s financial condition.  Investor, either alone or with such
Investor’s representative(s), otherwise has such knowledge and experience in
financial or business matters that the Investor is capable of evaluating the
merits and risks of the investment in the Notes.


4.6           Investment Intent.  The Investor loaned the above-referenced funds
evidenced by the Evidences of Indebtedness loans because the Investor sought a
rate of return on its investment in the Company and was interested in the profit
to be generated by making the loan.


5.           MISCELLANEOUS.


5.1           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Connecticut.


5.2           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.


 
5

--------------------------------------------------------------------------------

 
5.3           Entire Agreement.  This Agreement and the Exhibits hereto and
thereto, and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.


5.4           Severability.  In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


5.5           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and the Investor.  Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.


5.6           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Express Mail, Federal Express, or other
express delivery service (receipt requested) in each case to the appropriate
address set forth below:
 
If to the Company:               Quest Minerals & Mining Corp.
18B East 5th Street
Paterson, NJ 07524


If to the Investor:                 Interstellar Holdings, LLC
1446 Redding Road
Fairfield CT, 06824


5.7           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.


[Remainder of page intentionally left blank.]
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


COMPANY


QUEST MINERALS & MINING CORP.




By:                                                                           
Eugene Chiaramonte, Jr.,
President


INVESTOR


INTERSTELLAR HOLDINGS, LLC




By:                                                                           
Leonard Amato,
Manager


 
7

--------------------------------------------------------------------------------

 
EXHIBIT A
SCHEDULE OF ADVANCES
(Mendiratta and Hunter)


Date of Advance
 
Amount of Advance
 
Accrued Interest
5/31/2006
 
$6,724.00
 
$1,047.82
6/30/2006
 
$36,000.00
 
$5,460.00
7/31/2006
 
$90,351.00
 
$13,314.22
8/31/2006
 
$95,000.00
 
$13,590.28
9/30/2006
 
$10,000.00
 
$1,388.89
10/31/2006
 
$104,800.00
 
$14,104.33
11/30/2006
 
$26,000.00
 
$3,390.83
12/31/2006
 
$4,000.00
 
$504.44
1/31/2007
 
$30,000.00
 
$3,654.17
2/28/2007
 
$65,900.00
 
$7,770.71
3/31/2007
 
$108,000.00
 
$12,270.00
4/30/2007
 
$125,000.00
 
$13,680.56
5/31/2007
 
$110,000.00
 
$11,565.28
6/30/2007
 
$108,538.00
 
$10,959.32



 
A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
SCHEDULE OF ADVANCES
(Interstellar)




Date of Advance
 
Amount of Advance
 
Accrued Interest
8/31/2007
 
$22,736.00
 
$2,099.92
9/30/2007
 
$22,000.00
 
$1,940.28
11/30/2007
 
$40,000.00
 
$3,188.89
1/31/2008
 
$2,000.00
 
$142.22
2/29/2008
 
$8,300.00
 
$556.79
3/31/2008
 
$11,500.00
 
$721.94
4/30/2008
 
$5,200.00
 
$304.78
5/31/2008
 
$36,000.00
 
$1,955.00
6/30/2008
 
$5,119.00
 
$256.66
7/31/2008
 
$2,543.00
 
$116.55
10/31/2008
 
$5,500.00
 
$181.81
12/31/2008
 
$1,200.00
 
$29.50

 
 
 
B-1

--------------------------------------------------------------------------------

 
EXHIBIT C
FORM OF CONVERTIBLE PROMISSORY NOTE
 
 
C-1

--------------------------------------------------------------------------------

 